Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 (, filed 04/08/2022, with respect to the objection to claim 17 have been fully considered and are persuasive.  The objection of 11/08/2021 has been withdrawn. 
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
Regarding pages 3-4 (being listed pages 10-11), the applicant argues that the device presented in claims 1, 3, 5, and 6 are polycentric, which is not taught in the combination of Sykes, Balboni, Abimosleh, and Auberger. In the prior office action, dated 11/08/2021, applicant notes that Auburger is used to teach the presence of a polycentric linkage. However, applicant states that Auburger does not disclose an instance wherein the piston and cylinder assembly, the knee chassis, and the shin carrier define a polycentric linkage Examiner disagrees. As per the prior action it was argued that Auberger does disclose a piston and cylinder assembly via the piston 30 in [0043] that includes a cylinder also in [0043] that is part of a polycentric linkage. Here, it is acknowledged that [0043] does not disclose a knee and shin member but, as figure 28 does show a knee joint with the same reference numbers presented in [0043] also being applicable to figure 28, Auberger is taken to teach all of the components of this limitation. As such, Auberger is still taken to teach the piston and cylinder assembly, the knee chassis and the shin carrier as part of a polycentric linkage. With respect to the arguments stating that the device of figure 28 in view of paragraph [0099] of Auberger is an over constrained mechanism with zero degrees of freedom on page 3 (listed page 10 of 13), it is unclear how this conclusion is reached, as Auberger does mention a possibility that the joint possibly allowing “more than one degree of freedom or is a polycentric device” in [0099]. While examiner does see how figure 28 could look like a device that is not polycentric in nature, the disclosure in [0099] with respect to figure 28 does still assert that figure 28 can be a polycentric device. As such, examiner cannot rule out figure 28 as being a polycentric device given the provided specification of Auberger.  However, Examiner does note that the clinical benefits on page 4 (listed page 11-13), while not explicitly found in the claims, are also not explicitly laid out in Auberger (namely, the limitation with respect to the keeping of a socket in place when sitting down). As this function is not explicitly claimed, Auberger is still taken to teach the presented claims, but it is noted that Auberger does not teach these benefits.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 (in the claimset dated 10/11/2021) is written to depend off of claim 17. It is assumed that claim 17 is supposed to depend off of claim 1 rather than itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sykes (US Pub No.: 2013/0173019) in view of Balboni (US Pub No.: 2011/0098828), Abimosleh (US Pub No.: 2008/0281435), and Auberger (US Pub No.: 2018/0098864).
Regarding claim 1, Sykes discloses a lower limb prosthesis, comprising: a knee chassis (the knee part in [0037] disclosed as part 14A); a shin carrier (part 16 disclosed in [0037]) pivotally connected to the knee chassis (shown in figure 1. Part 16 is seen to rotate about part 12, causing a pivoting connection between part 16 and 14A); and a piston and cylinder assembly (in [0037], a piston and cylinder assembly 18)  pivotally connected to the knee chassis and the shin carrier (also shown in figure 1 at about parts 21 and the part to the left of part 12), the piston and cylinder assembly comprising: a piston assembly comprising a piston ([0037] part 18B) mounted on a piston rod ([0037] disclosed as part 18C); and a cylinder body (part 18A in [0037], also in figure 1) having a cavity defining a cylinder within which the piston is arranged to reciprocate (being the bypass passage in the cylinder disclosed in [0038]); wherein: the knee chassis is pivotally connected to the shin carrier (at about part 12 in figure 1) to pivot around an anterior knee pivot axis (part 12 is called a knee pivot part in figure 1); the knee chassis is pivotally connected to the piston and cylinder assembly to pivot around a posterior knee pivot axis (Shown in annotated figure 1, being the circular part to the left of part 12); and the shin carrier is pivotally connected to the piston and cylinder assembly to pivot around a distal pivot axis (at part 21 in figure 1), wherein the piston and cylinder assembly further comprises, distal to the distal pivot axis (part 21 in figure 1).

    PNG
    media_image1.png
    750
    615
    media_image1.png
    Greyscale

Annotated Figure 1
However, Sykes does not disclose a foot component having a distal surface, and a distance from the anterior knee pivot axis (A) to the distal pivot axis (B) is more that 20% of a distance from the anterior knee pivot axis (A) to the distal surface of the foot component, or the piston and cylinder assembly further comprises, distal to the distal pivot axis (B), attachment means for attaching a foot component to the piston and cylinder assembly, said foot component having a distal surface, and, in use, when said foot component is attached to the attachment means a distance from the anterior knee pivot axis (A) to the distal pivot axis (B) is more that 20% of a distance from the anterior knee pivot axis (A) to the distal surface of said foot component.
Instead, Balboni does disclose a foot component in figure 15 (called a prosthetic foot 400 in [0164]) that will be placed distal to the distal pivot axis of Sykes. The distal surface of the foot component will be 400b.  It should be noted that the prosthetic foot of Balboni will be placed right below part 20 in figure 1 as part 16 is disclosed as a shin. As such, it is believed that the distance from the anterior knee pivot axis (part 12 in figure 1 in Sykes) to the distal pivot axis (Part 21 in figure 1 of Sykes) can be more than 20% of a distance from the anterior knee pivot axis (part 12 of Sykes) to the distal surface of the foot component (being part 400b of Balboni that will be attached to the shin part 16 of Sykes). Additionally, part 36 in figure 15 of Balboni is seen as being an attachment point that can be used to attach the prosthetic foot 400 to the part of part 16 below part 20. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teachings of Balboni into the device of Sykes as Sykes discloses a lower limb prosthesis but remains silent on there being a prosthetic foot or a prosthetic ankle that is attached to the disclosed prosthetic knee and shin joints (disclosed in [0037] of Sykes). This would be for the purpose of providing a position transducer part 50 as per [0238] that is on foot 400 that could be used as a control input in [0238] of Balboni and as an input for the flexion control device in [0037] of Sykes. It is argued that the position transducer of Balboni could be used within Sykes to provide a more robust control for the device of Sykes as the transducer of Balboni could be used for a control of an above-knee amputee to perform a natural gait as per [0238].   
Additionally, as the attachment means is taken to be a pyramid connector (as per the 112(f) objection to the attachment means in claim 1), it should be noted that Sykes in view of Balboni are not seen to teach an instance wherein the connector a pyramid connector. Abimosleh does teach a pyramid connector for a prosthetic foot mounting in [0012]. This pyramid connector will serve as a specific means to connect the foot part of Balboni into the knee and shin carrier of Sykes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pyramid connector like the one presented in Abimosleh into the devices of Sykes and Balboni as this pyramid connector is seen as a known alternative to the connector means taught by Balboni (part 3a in Balboni).  As per [0012], it is stated that a pyramid connection will allow for a variety of prosthetic feet to be attached to it.  The pyramid connection interface will also have an alignment means (also disclosed in [0012]). Having a means to receive a plurality of feet as well as an alignment means are both seen as being beneficial towards Sykes and Balboni as this will allow a user to replace part of the prosthesis if it is needed and then have a means to align the prosthetic foot with the rest of the prosthetic device. Should the prosthetic foot be damaged during regular use, the pyramid connection of Abimosleh will allow a user to replace the prosthetic foot while allowing user to keep using the rest of the prosthesis. As a replicability and alignment means are beneficial for a foot part of a prosthetic device, it is seen that one of obvious skill in the art would find it both obvious and beneficial to incorporate the pyramid connector of Abimosleh into the combination of Sykes and Balboni.   
From here, Sykes in view of Balboni and Abimosleh does not teach an instance wherein the piston and cylinder assembly, the knee chassis and the shin carrier define a polycentric linkage. Instead, Auberger does teach a piston and cylinder assembly (part 30 as per [0043]), a knee chassis, and the shin carrier (shown in figure 28 and disclosed in [0099]) defines a polycentric linkage (a polycentric joint with a pivot is disclosed in [0099]). Said polycentric joint arrangement could be integrated into the combination of Sykes in view of Balboni in view of Abimosleh to modify said combination to ‘allow for more than one degree of freedom). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polycentric linkage arrangement of Auberger into the combination of Sykes, Balboni, and Abimosleh as the polycentric linkage would allow for “multiple pivot axes” (in [0099]) and more than one degree of freedom as per [0095]. This would be beneficial towards Sykes as Sykes teaches a lower leg joint (being from a knee to a shin) and, as a natural lower leg would have motion along multiple axes, the system of Auberger would teach in a lower leg capable of moving more like a natural leg. 
Regarding claim 2, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 1, wherein Sykes discloses the distance between the anterior knee pivot axis (part 12 of Sykes) and the distal pivot axis (Part 21 in figure 1 of Sykes) is more than 20%, 25%, 30%, 35%, 40% or 45% of the distance from the anterior knee pivot axis (part 12 of Sykes) to the distal surface of the foot component (this would be part 400 of Balboni, which will be placed at the bottom of figure 1).
Regarding claim 3, Sykes discloses the lower limb prosthesis, comprising: a knee chassis (the knee part in [0037] disclosed as part 14A); a shin carrier (part 16 disclosed in [0037]) pivotally connected to the knee chassis (shown in figure 1); and a piston and cylinder assembly (in [0037], a piston and cylinder assembly 18) pivotally connected to the knee chassis and the shin carrier and having a piston and cylinder assembly axis (also shown in figure 1 at about parts 21 and the part to the left of part 12), the piston and cylinder assembly comprising: a piston assembly comprising a piston ([0037] part 18B) mounted on a piston rod ([0037] disclosed as part 18C); a cylinder body having a cavity (being the bypass passage in the cylinder disclosed in [0038]) defining a cylinder within which the piston is arranged to reciprocate along the piston and cylinder assembly axis ((also shown in figure 1 at about parts 21 and the part to the left of part 12); wherein: the knee chassis is pivotally connected to the shin carrier to pivot around a first knee pivot axis (this pivoting rotation will be about part 12 in figure 1); the knee chassis is pivotally connected to the piston and cylinder assembly to pivot around a second knee pivot axis (being the part to the left of part 12, labeled in annotated figure 1 above as the posterior knee pivot axis); and the shin carrier is pivotally connected to the piston and cylinder assembly to pivot around a distal pivot axis (in figure 1 at part 21), the lower limb prosthesis having a centrode about which the prosthesis rotates (this centrode will be on the topmost part of knee portion 14A in figure 1. Part 14A rotates about part 12 as per [0037]), the instantaneous center of rotation being a point where a line passing through the first knee pivot axis (figure 1 part 12) and the distal pivot axis (figure 1 part 21) intersects a line passing through the second knee pivot axis (annotated figure 1’s posterior knee pivot axis) and which is perpendicular to the piston and cylinder assembly axis (regarding said lines, a line between parts 12 and part 21 that will pass through the posterior knee pivot axis can be drawn into the device of Sykes), wherein when the piston reciprocates within the cylinder the instantaneous center of rotation of the lower limb prosthesis follows a centrode twice intersecting a line passing through the second knee pivot axis and the second knee pivot axis (It is seen that, as the knee joint pivots, the centrode at about the top of part 10 will rotate past the first and second knee pivot axis).
However, Sykes does not disclose a foot component or connector for attaching a foot component to the piston and cylinder assembly. Instead, Balboni does disclose a foot component in figure 15 (called a prosthetic foot 400 in [0164]) that will be placed distal to the distal pivot axis of Sykes. The distal surface of the foot component will be 400b.  It should be noted that the prosthetic foot of Balboni will be placed right below part 20 in figure 1 as part 16 is disclosed as a shin. Additionally, part 36 in figure 15 of Balboni is seen as being an attachment point that can be used to attach the prosthetic foot 400 to the part of part 16 below part 20. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teachings of Balboni into the device of Sykes as Sykes discloses a lower limb prosthesis but remains silent on there being a prosthetic foot or a prosthetic ankle that is attached to the disclosed prosthetic knee and shin joints (disclosed in [0037] of Sykes). This would be for the purpose of providing a position transducer part 50 as per [0238] that is on foot 400 that could be used as a control input in [0238] of Balboni and as an input for the flexion control device in [0037] of Sykes. It is argued that the position transducer of Balboni could be used within Sykes to provide a more robust control for the device of Sykes as the transducer of Balboni could be used for a control of an above-knee amputee to perform a natural gait as per [0238].  
Additionally, as the connector is taken to be a pyramid connector (as per the 112(f) objection to the connector in claim 3), it should be noted that Sykes in view of Balboni are not seen to teach an instance wherein the connector a pyramid connector. Abimosleh does teach a pyramid connector for a prosthetic foot mounting in [0012]. This pyramid connector will serve as a specific means to connect the foot part of Balboni into the knee and shin carrier of Sykes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pyramid connector like the one presented in Abimosleh into the devices of Sykes and Balboni as this pyramid connector is seen as a known alternative to the connector means taught by Balboni (part 3a in Balboni).  As per [0012], it is stated that a pyramid connection will allow for a variety of prosthetic feet to be attached to it.  The pyramid connection interface will also have an alignment means (also disclosed in [0012]). Having a means to receive a plurality of feet as well as an alignment means are both seen as being beneficial towards Sykes and Balboni as this will allow a user to replace part of the prosthesis if it is needed and then have a means to align the prosthetic foot with the rest of the prosthetic device. Should the prosthetic foot be damaged during regular use, the pyramid connection of Abimosleh will allow a user to replace the prosthetic foot while allowing user to keep using the rest of the prosthesis. As a replicability and alignment means are beneficial for a foot part of a prosthetic device, it is seen that one of obvious skill in the art would find it both obvious and beneficial to incorporate the pyramid connector of Abimosleh into the combination of Sykes and Balboni.   
From here, Sykes In view of Balboni and Abimosleh does not teach an instance wherein the piston and cylinder assembly, the knee chassis and the shin carrier define a polycentric linkage. Instead, Auberger does teach a piston and cylinder assembly (part 30 as per [0043]), a knee chassis, and the shin carrier (shown in figure 28 and disclosed in [0099]) defines a polycentric linkage (a polycentric joint with a pivot is disclosed in [0099]). Said polycentric joint arrangement could be integrated into the combination of Sykes in view of Balboni in view of Abimosleh to modify said combination to ‘allow for more than one degree of freedom). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polycentric linkage arrangement of Auberger into the combination of Sykes, Balboni, and Abimosleh as the polycentric linkage would allow for “multiple pivot axes” (in [0099]) and more than one degree of freedom as per [0095]. This would be beneficial towards Sykes as Sykes teaches a lower leg joint (being from a knee to a shin) and, as a natural lower leg would have motion along multiple axes, the system of Auberger would teach in a lower leg capable of moving more like a natural leg. 
Regarding claim 4, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 3, wherein Sykes teaches that the piston reciprocates within the cylinder the centrode substantially defines a semi-circle circumference or two thirds of a circle circumference (as the knee portion part 14A will rotate as the piston moves in [0037]-[0038], the centrode on part 10 will define a circular shaped movement path).
Regarding claim 5, Sykes discloses the lower limb prosthesis, comprising: a knee chassis (the knee part in [0037] disclosed as part 14A); a shin carrier (part 16 disclosed in [0037]) pivotally connected to the knee chassis (connection shown in claim 1); and a piston and cylinder assembly (in [0037], a piston and cylinder assembly 18) pivotally connected to the knee chassis and the shin carrier and having a piston and cylinder assembly axis (also shown in figure 1 at about parts 21 and the part to the left of part 12), the piston and cylinder assembly comprising: a piston assembly comprising a piston ([0037] part 18B) mounted on a piston rod ([0037] disclosed as part 18C); a cylinder body having a cavity (being the bypass passage in the cylinder disclosed in [0038]) defining a cylinder within which the piston is arranged to reciprocate along the piston and cylinder assembly (also shown in figure 1 at about parts 21 and the part to the left of part 12); wherein: the knee chassis is pivotally connected to the shin carrier to pivot around an anterior knee pivot axis (figure 1 part 12); the knee chassis is pivotally connected to the piston and cylinder assembly to pivot around a posterior knee pivot axis (shown in annotated figure 1 above); and the shin carrier is pivotally connected to the piston and cylinder assembly to pivot around a distal pivot axis (figure 1 part 21), wherein the piston and cylinder assembly axis and a line passing through the anterior knee pivot axis and the distal pivot axis are substantially parallel as the knee flexes (it stands to reason that these lines will become more parallel to each other as the knee flexes, moving the portion towards the left in figure 1).
Additionally, as the connector is taken to be a pyramid connector (as per the 112(f) objection to the connector in claim 5), it should be noted that Sykes in view of Balboni are not seen to teach an instance wherein the connector a pyramid connector. Abimosleh does teach a pyramid connector for a prosthetic foot mounting in [0012]. This pyramid connector will serve as a specific means to connect the foot part of Balboni into the knee and shin carrier of Sykes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pyramid connector like the one presented in Abimosleh into the devices of Sykes and Balboni as this pyramid connector is seen as a known alternative to the connector means taught by Balboni (part 3a in Balboni).  As per [0012], it is stated that a pyramid connection will allow for a variety of prosthetic feet to be attached to it.  The pyramid connection interface will also have an alignment means (also disclosed in [0012]). Having a means to receive a plurality of feet as well as an alignment means are both seen as being beneficial towards Sykes and Balboni as this will allow a user to replace part of the prosthesis if it is needed and then have a means to align the prosthetic foot with the rest of the prosthetic device. Should the prosthetic foot be damaged during regular use, the pyramid connection of Abimosleh will allow a user to replace the prosthetic foot while allowing user to keep using the rest of the prosthesis. As a replicability and alignment means are beneficial for a foot part of a prosthetic device, it is seen that one of obvious skill in the art would find it both obvious and beneficial to incorporate the pyramid connector of Abimosleh into the combination of Sykes and Balboni.   
However, Sykes does not disclose an instance wherein a foot component or connector for attaching a foot component to the piston and cylinder assembly. Instead, Balboni does disclose a foot component in figure 15 (called a prosthetic foot 400 in [0164]) that will be placed distal to the distal pivot axis of Sykes. The distal surface of the foot component will be 400b.  It should be noted that the prosthetic foot of Balboni will be placed right below part 20 in figure 1 as part 16 is disclosed as a shin. Additionally, part 36 in figure 15 of Balboni is seen as being an attachment point that can be used to attach the prosthetic foot 400 to the part of part 16 below part 20. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teachings of Balboni into the device of Sykes as Sykes discloses a lower limb prosthesis but remains silent on there being a prosthetic foot or a prosthetic ankle that is attached to the disclosed prosthetic knee and shin joints (disclosed in [0037] of Sykes). This would be for the purpose of providing a position transducer part 50 as per [0238] that is on foot 400 that could be used as a control input in [0238] of Balboni and as an input for the flexion control device in [0037] of Sykes. It is argued that the position transducer of Balboni could be used within Sykes to provide a more robust control for the device of Sykes as the transducer of Balboni could be used for a control of an above-knee amputee to perform a natural gait as per [0238].  
From here, Sykes In view of Balboni and Abimosleh does not teach an instance wherein the piston and cylinder assembly, the knee chassis and the shin carrier define a polycentric linkage. Instead, Auberger does teach a piston and cylinder assembly (part 30 as per [0043]), a knee chassis, and the shin carrier (shown in figure 28 and disclosed in [0099]) defines a polycentric linkage (a polycentric joint with a pivot is disclosed in [0099]). Said polycentric joint arrangement could be integrated into the combination of Sykes in view of Balboni in view of Abimosleh to modify said combination to ‘allow for more than one degree of freedom). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polycentric linkage arrangement of Auberger into the combination of Sykes, Balboni, and Abimosleh as the polycentric linkage would allow for “multiple pivot axes” (in [0099]) and more than one degree of freedom as per [0095]. This would be beneficial towards Sykes as Sykes teaches a lower leg joint (being from a knee to a shin) and, as a natural lower leg would have motion along multiple axes, the system of Auberger would teach in a lower leg capable of moving more like a natural leg. 
Regarding claim 6, Sykes discloses the lower limb prosthesis, comprising: a knee chassis (the knee part in [0037] disclosed as part 14A); a shin carrier (part 16 disclosed in [0037]) pivotally connected to the knee chassis (shown in figure 1); and a piston and cylinder assembly (in [0037], a piston and cylinder assembly 18) pivotally connected to the knee chassis and the shin carrier and having a piston and cylinder assembly axis (also shown in figure 1 at about parts 21 and the part to the left of part 12), the piston and cylinder assembly comprising: a piston assembly comprising a piston ([0037] part 18B) mounted on a piston rod ([0037] disclosed as part 18C); a cylinder body having a cavity (being the bypass passage in the cylinder disclosed in [0038]) defining a cylinder within which the piston is arranged to reciprocate along the piston and cylinder assembly axis (also shown in figure 1 at about parts 21 and the part to the left of part 12); wherein: the knee chassis is pivotally connected to the shin carrier to pivot around an anterior knee pivot axis (figure 1 part 12); the knee chassis is pivotally connected to the piston and cylinder assembly to pivot around a posterior knee pivot axis (shown above in annotated figure 1); and the shin carrier is pivotally connected to the piston and cylinder assembly to pivot around a distal pivot axis (figure 1 part 21) which lies substantially on the piston and cylinder assembly axis (this is shown in figure 1).
However, Sykes does not disclose an instance wherein a foot component or connector for attaching a foot component to the piston and cylinder assembly. Instead, {Balboni does disclose a foot component in figure 15 (called a prosthetic foot 400 in [0164]) that will be placed distal to the distal pivot axis of Sykes. The distal surface of the foot component will be 400b.  It should be noted that the prosthetic foot of Balboni will be placed right below part 20 in figure 1 as part 16 is disclosed as a shin. Additionally, part 36 in figure 15 of Balboni is seen as being an attachment point that can be used to attach the prosthetic foot 400 to the part of part 16 below part 20. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teachings of Balboni into the device of Sykes as Sykes discloses a lower limb prosthesis but remains silent on there being a prosthetic foot or a prosthetic ankle that is attached to the disclosed prosthetic knee and shin joints (disclosed in [0037] of Sykes). This would be for the purpose of providing a position transducer part 50 as per [0238] that is on foot 400 that could be used as a control input in [0238] of Balboni and as an input for the flexion control device in [0037] of Sykes. It is argued that the position transducer of Balboni could be used within Sykes to provide a more robust control for the device of Sykes as the transducer of Balboni could be used for a control of an above-knee amputee to perform a natural gait as per [0238].   
Additionally, as the connector is taken to be a pyramid connector (as per the 112(f) objection to the connector in claim 8), it should be noted that Sykes in view of Balboni are not seen to teach an instance wherein the connector a pyramid connector. Abimosleh does teach a pyramid connector for a prosthetic foot mounting in [0012]. This pyramid connector will serve as a specific means to connect the foot part of Balboni into the knee and shin carrier of Sykes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pyramid connector like the one presented in Abimosleh into the devices of Sykes and Balboni as this pyramid connector is seen as a known alternative to the connector means taught by Balboni (part 3a in Balboni).  As per [0012], it is stated that a pyramid connection will allow for a variety of prosthetic feet to be attached to it.  The pyramid connection interface will also have an alignment means (also disclosed in [0012]). Having a means to receive a plurality of feet as well as an alignment means are both seen as being beneficial towards Sykes and Balboni as this will allow a user to replace part of the prosthesis if it is needed and then have a means to align the prosthetic foot with the rest of the prosthetic device. Should the prosthetic foot be damaged during regular use, the pyramid connection of Abimosleh will allow a user to replace the prosthetic foot while allowing user to keep using the rest of the prosthesis. As a replicability and alignment means are beneficial for a foot part of a prosthetic device, it is seen that one of obvious skill in the art would find it both obvious and beneficial to incorporate the pyramid connector of Abimosleh into the combination of Sykes and Balboni.   
From here, Sykes In view of Balboni and Abimosleh does not teach an instance wherein the piston and cylinder assembly, the knee chassis and the shin carrier define a polycentric linkage. Instead, Auberger does teach a piston and cylinder assembly (part 30 as per [0043]), a knee chassis, and the shin carrier (shown in figure 28 and disclosed in [0099]) defines a polycentric linkage (a polycentric joint with a pivot is disclosed in [0099]). Said polycentric joint arrangement could be integrated into the combination of Sykes in view of Balboni in view of Abimosleh to modify said combination to ‘allow for more than one degree of freedom). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polycentric linkage arrangement of Auberger into the combination of Sykes, Balboni, and Abimosleh as the polycentric linkage would allow for “multiple pivot axes” (in [0099]) and more than one degree of freedom as per [0095]. This would be beneficial towards Sykes as Sykes teaches a lower leg joint (being from a knee to a shin) and, as a natural lower leg would have motion along multiple axes, the system of Auberger would teach in a lower leg capable of moving more like a natural leg. 
Regarding claim 7, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 1 with Sykes further comprising a control means configured to control relative movement between the cylinder body and the piston assembly (a controlling of a movement of a shin part about a knee axis is disclosed in [0003]. This control part will control the piston and cylinder device, also disclosed in [0003] with a micro-processor in [0025]).
Regarding claim 8, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 7, wherein Sykes teaches the control means is configured to control relative movement between the cylinder body and the piston assembly in dependence on the position of the prosthesis in a gait cycle (a controlling of a movement of a shin part about a knee axis via a the piston and cylinder device is disclosed in [0003]. An adjustment of the control via a gait of a user is disclosed in [0004] with a micro-processor in [0025]).
Regarding claim 9, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 7, wherein Skyes teaches that the control means is a hydraulic or pneumatic control means (a control of a pneumatic piston is disclosed in [0010] with a micro-processor in [0025]), comprising at least one electronically-controlled valve (a programmed microcontroller and drive system for a valve is disclosed in [0025]. This is implied to be electrically controlled).
Regarding claim 10, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 7, wherein Sykes teaches that the control means comprises a micro-processor (disclosed in [0025]), the micro-processor being comprised in or on the lower limb prosthesis (the microcomputer is on part 22 in figure 1 as per paragraph [0040] of Sykes).
Regarding claim 11, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 1, wherein Sykes teaches that the cylinder body comprises a cylinder sleeve (figure 1 part 16A to which the piston and cylinder assembly 18 is received in), the cylinder sleeve being configured to receive the piston such that translational movement of the piston within the cylinder sleeve is permitted (movement of the piston is permitted within part 16A), and the connector is fixedly attached to or forms part of the cylinder sleeve (the connector of Balboni will be connected to the cylinder sleeve 16A of Sykes).
Regarding clam 12, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 1, wherein Sykes in view of Balboni teach the foot component is a shin, ankle or foot prosthesis (Sykes teaches a shin part as per [0003], while Balboni teaches a foot part 400 in figure 15).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teachings of Balboni into the device of Sykes as Sykes discloses a lower limb prosthesis but remains silent on there being a prosthetic foot or a prosthetic ankle that is attached to the disclosed prosthetic knee and shin joints (disclosed in [0037] of Sykes). This would be for the purpose of providing a position transducer part 50 as per [0238] that is on foot 400 that could be used as a control input in [0238] of Balboni and as an input for the flexion control device in [0037] of Sykes. It is argued that the position transducer of Balboni could be used within Sykes to provide a more robust control for the device of Sykes as the transducer of Balboni could be used for a control of an above-knee amputee to perform a natural gait as per [0238].  
Regarding claim 13, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 1. However, neither Sykes nor Balboni teach an instance wherein the connector is a pyramid connector. Instead, Abimosleh does teach a pyramid connector for a prosthetic foot mounting in [0012]. This pyramid connector will serve as a specific means to connect the foot part of Balboni into the knee and shin carrier of Sykes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include a pyramid connector like the one presented in Abimosleh into the devices of Sykes and Balboni as this pyramid connector is seen as a known alternative to the connector means taught by Balboni (part 3a in Balboni).  As per [0012], it is stated that a pyramid connection will allow for a variety of prosthetic feet to be attached to it.  The pyramid connection interface will also have an alignment means (also disclosed in [0012]). Having a means to receive a plurality of feet as well as an alignment means are both seen as being beneficial towards Sykes and Balboni as this will allow a user to replace part of the prosthesis if it is needed and then have a means to align the prosthetic foot with the rest of the prosthetic device. Should the prosthetic foot be damaged during regular use, the pyramid connection of Abimosleh will allow a user to replace the prosthetic foot while allowing user to keep using the rest of the prosthesis. As a replicability and alignment means are beneficial for a foot part of a prosthetic device, it is seen that one of obvious skill in the art would find it both obvious and beneficial to incorporate the pyramid connector of Abimosleh into the combination of Sykes and Balboni.   
Regarding claim 14, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 1, wherein Sykes will teach that the piston rod defines an internal cavity (as per [0037], the piston will define an internal cavity within a cylinder).
Regarding claim 16, Sykes in view of Babboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 1, with Sykes teaching an adaptive control system (the control unit disclosed in the abstract) having a flexion control device arranged to resist flexion at a knee joint hydraulically (control of flexion and extension from control unit disclosed in [0008], control of a pneumatic system disclosed in [0010]. A hydraulic system is also disclosed in [0006] of Balboni with a microprocessor control in [0005]), and an electronic processing circuit (part of the control unit, electrical control unit in abstract of Sykes) electrically coupled to a sensor (knee angle sensor in [0025] of Sykes. A sensor is also disclosed in [0136] of Balboni), and a control device for automatically adjusting the hydraulic resistance to knee flexion according to actions of the user (the control device will adjust the knee flexion and resistance thereof due to sensed values as per [0025]).
It should be noted that a pneumatic drive instead of a hydraulic drive is disclosed in Sykes.  However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that the pneumatic system of Sykes can be replaced with a hydraulic system. Here, a pneumatic and a hydraulic system are both seen as being capable of actuating the piston and cylinder system of Sykes. As such seen that the pneumatic system of Sykes can be replaced with a hydraulic system (like the one disclosed in [0006] of Balboni) with knowable results. As such, one with obvious skill in the art would find that a hydraulic system like the one in Balboni can come to replace the pneumatic system of Sykes.
Regarding claim 17, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 16, with Sykes further comprising a micro-processor for controlling knee flexion (micro-processor for control in [0025]).
Regarding claim 18, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 1, with Sykes further comprising at least one valve for flexion and/or extension control (valve for a knee flexion/extension control disclosed in [0025]).
Regarding claim 19, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 1, with Sykes further comprising a flexion flow control valve and an extension flow control valve (the needle valve in [0037] and the one-way valve in [0038]).
Regarding claim 20, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 19, wherein Sykes discloses the flexion flow control valve and the extension flow control valve are both controlled by a single actuator in [0037]), the actuator being controlled by micro-processor control (the motor is controlled by the micro-processor disclosed in [0025] and [0040]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sykes (US Pub No.: 2013/0173019) in view of Balboni (US Pub No.: 2011/0098828), Abimosleh (US Pub No.: 2008/0281435), and Auberger (US Pub No.: 2018/0098864) in further view of Hansen (US Pub No.: 2010/0185301).
Regarding claim 15, Sykes in view of Balboni, Abimosleh and Auberger teach the lower limb prosthesis as claimed in claim 1. However, neither Sykes nor Balboni teach an instance wherein the piston rod is a single unitary piece of titanium alloy. Hoever, Hansen does disclose the use of titanium in a prosthetic foot in paragraph [0010] therein.  This material can be used in the piston rod of Sykes
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the titanium material of Hansen into the device of Sykes.  This is due to the fact that Sykes remains silent on material properties of the device presented within Sykes.  When looking at the material properties of titanium, titanium is defined as being stronger and more lightweight than steel, with a high capacity of stress under repeated loads and high loads.  This material will be obvious to be used in a prosthetic device and a piston rod as both devices will be under significant stress during use.  The fact that titanium is lightweight (when compared to other metals) will also be seen as beneficial as this will allow the weight of the device itself to be lower that will then lead to a user being able to walk with the prosthetic device with a greater degree of ease.  Due to all of the benefits of using titanium in a prosthetic knee, shin and/or foot device, it is seen that one with obvious skill in the art would incorporate the titanium material of Hansen into the devices of Sykes and Balboni.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boiten (US Pub No.: 2015/0305895) discloses a prosthetic leg with a polycentric knee joint mentioned in [0012], Boender (US Pub No.: 2011/0307078) discloses a polycentric hip joint (as per [0076] and [0080]), Pusch (US Pub No.: 2011/0087339) discloses an orthopedic knee joint in figure 1 with mentions of a polycentric prosthetic knee joint in [0004].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774